Citation Nr: 1138508	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-37 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1951 to January 1955.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which inter alia, denied the Veteran's claim of entitlement to service connection for a bilateral knee disability.  In April 2011, the Board remanded the matter for further development.  Subsequently, in an August 2011 rating decision, the RO granted service connection for right knee arthritis.  As this represents a full grant of the benefits sought on appeal as to the right knee, that service connection claim is no longer before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to afford the Veteran every possible consideration.

As noted above, the Board remanded this matter in April 2011.  The Board instructed the RO to provide the Veteran with an examination for his claimed knee disability.  The Veteran was subsequently afforded an examination in April 2011 and an addendum report was also rendered in May 2011.  Diagnoses of bilateral knee osteoarthritis and status-post total knee arthroplasty of the left knee were noted. In essence, the VA examiner determined that it was as likely as not that the Veteran's current right knee disability was related to a fall in service.  However, citing to the lack of evidence regarding the left knee until many years after service discharge, the examiner found that there was no relationship between the Veteran's current left knee disability and service.  The RO subsequently granted service connection for right knee arthritis but continued to deny service connection for the left knee.  In its September 2011 informal hearing presentation, the Veteran's representative indicated that it was claiming a left knee disability secondary to the now service-connected right knee disability.  The Veteran's representative stated that the Veteran had an altered gait for many decades due to the right knee disability, and referenced several online medical references in support of its contention.  The Board notes that none of the medical evidence addresses the Veteran's left knee disability on a secondary basis to the right knee.  Therefore on remand, an opinion as to whether the Veteran's left knee disability is related to his service-connected right disability must be obtained.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation; see also 38 C.F.R. § 3.310 (2011).  (The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Arrange for the same examiner who conducted the April 2011 examination, if possible, to review the claims folder and determine whether the current left knee disability is related to service-connected right knee disability.  If the April 2011examiner is unavailable, the file should be referred to another similarly qualified medical professional.  The examiner must indicate on the examination report that review of the claims folder was undertaken.

The examiner should determine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left knee disability was either (1) caused by or (2) is aggravated by the Veteran's service-connected right knee disability.  

If the examiner determines that the Veteran's left knee disability is aggravated by the service-connected right knee disability, the examiner should report the baseline level of severity of the nonservice-connected left knee disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

If the examiner finds that an interview with the Veteran and/or diagnostic testing is necessary, such should be accomplished.

The examiner should provide a rationale for the opinion provided and reconcile any contradictory evidence of record.  If the examiner is unable to provide the requested opinion, he or she should fully explain why such opinion could not be reached.  

2.  Thereafter, readjudicate the Veteran's claim, to include as secondary to a service-connected disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



